Wells, J., orally.
It is not necessary to consider the validity of the releases. The case of Cutter v. Copeland, 18 Maine, 127, shows, that as between Buck and the plaintiff, the sale is valid, and that the plaintiff might recover back. To the losing party in this suit, Buck must be liable. His interest is therefore balanced.
As to the ruling that sales, fraudulent and void as to existing creditors, would be void as to subsequent bona fide purchasers, it is not important to examine. The finding of the jury, that the plaintiff consented to the sale to Deane, renders further inquiry on that point unnecessary.

Exceptions overruled.